DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Higashimoto et al (JP 2013-181991) in view of Nagasawa et al (WO 2019/142601).
With regards to claims 1 and 6, Higashimoto teaches a photocuring composition (title) that contains a monomer having an unsaturated bond (d), a compound having an epoxy group (a), a curing agent having a thiol group (c), a radical generator, and a photobase generator (b).  Higashimoto teaches the monomer (d) to preferably have acryloyl groups (0070), the thiol to be a polythiol having 2 or more thiol functional groups (0066), and the amount of the compound reading on claimed A to be 47 parts, the amount of the compound reading on claimed B to be 28.4 parts, and the amount of the compound reading on claimed C to be 14.9 parts (0132 example 1) reading on the claimed ratio being 75.4:14.9.
Higashimoto does not teach the epoxy compound to also contain one or more acryloyl groups.
Nagasawa teaches a photocurable composition (title) that contains an acrylate containing at least one (meth)acryloyloxy group, an epoxy (meth)acrylate compound, a polyfunctional thiol, and a photoradical initiator (0009).  Nagasawa teaches the motivation for using an epoxy compound that contains an acrylate to be because it prevents warpage of the cured product (0033).  Higashimoto and Nagasawa are analogous in the art of curable compositions.  In light of the benefits above, it would have been obvious to one skilled in the art prior to the effective filing date of the present invention to use the epoxy of Nagasawa in the composition of Higashimoto, thereby obtaining the present invention.
With regards to claim 2, Higashimoto teaches the compound reading on claimed component A to contain at least one acryloyl group and no epoxy groups (0070).
With regards to claim 3, Higashimoto teaches the compound reading on claimed A (component d) to be 47 parts, the component reading on claimed B (component a) to be 28.4 parts (0132) reading on a ratio of 62:38.
With regards to claim 4, Higashimoto teaches the epoxy compound to have 2 functional groups and the thiol compound to have 6 thiol groups (0132), 20:60.
With regards to claim 5, Higashimoto teaches the compound reading on claimed A to be PGMEA (propylene glycol monomethyl ether acetate having one acryloyl group) (0132).
With regards to claim 7, Higashimoto teaches the thiol compound to have six thiol groups (dipentaerythritol hexa-3-mercaptopropionate) (0132).
With regards to claim 8, Higashimoto teaches the radical generator to be a benzoin based compound, an acetophenone compound, and a benzophenone compound (0072).
With regards to claim 9, Higashimoto teaches the photobase generator (b) (reading on claimed E) to include a quaternary ammonium salt (0042).


Claim 1-4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura (WO 2018-181421) in view of Korino (EP 2792694).
With regards to claims 1 and 9, Tamura teaches a curable composition (title) that contains a compound having a (meth)acryloyl group, a polythiol compound having two or more thiol groups, and a photoradical generator (0011).  Tamura teaches the composition to contain tricyclodecanedimethoanol diacrylate (IRR-214K reading on an acrylic ester), UVACURE 1561 (reading on an epoxy resin half acrylate, having an epoxy and an acrylate group), pentaerythritol tetrakis (3-mercaptopropionate) reading on the polythiol, and Irgacure 1173 (reading on a photoinitiator) (0125 table 1 example 2).  Tamura teaches the amount of claimed A to be 50 parts, the amount of claimed B to be 50 parts and the amount of claimed C to be 45 parts making the claimed ratio 69:31 (0125 example 2).
Tamura does not teach the addition of a photobase generator.
Korino teaches a curable resin composition (abstract) containing a polythiol compound and a photobase generating agent that includes a salt having a borate anion (abstract).  Korino teaches the motivation for adding this compound to be because it 
With regards to claim 2, Tamura teaches the composition to contain tricyclodecanedimethoanol diacrylate (IRR-214K reading on an acrylic ester) which does not contain an epoxy group (0125 example 2).
With regards to claim 3, Tamura teaches the amount of the epoxy compound to be from 30 to 70 parts and the amount of the other monomer to be 30 to 70 (0041).
With regards to claim 4, Tamura teaches the thiol compound to have 4 thiol groups and the epoxy compound to have 1 epoxy groups (0125 table 1).
With regards to claim 6, Tamura teaches the compound reading on the claimed B to be UVACURE 1561 (reading on an epoxy resin half acrylate, having an epoxy and an acrylate group).
With regards to claim 7, Tamura teaches the polythiol to be pentaerythritol tetrakis (3-mercaptopropionate) (0125 table 1 example 2), having 4 thiol groups.
With regards to claim 8, Tamura teaches the photoradical generator to include acylphosphine oxide (0060).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203.  The examiner can normally be reached on 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA WHITELEY/Primary Examiner, Art Unit 1763